FOURTH AMENDMENT

GRACO RESTORATION PLAN

(2005 Statement)

Graco Inc. hereby amends the “GRACO RESTORATION PLAN (2005 Statement)” (as
amended, the “Plan Statement”) as follows:

1.           PREAMBLE. Effective January 1, 2009, the second paragraph of
Section 1.1 of the Plan Statement (which begins, “Effective January 1, 2005...”)
shall be amended to reads as follows:

Effective January 1, 2005, Graco restated the Plan in this nonqualified,
unfunded, deferred compensation plan for the benefit of a select group of
management or highly compensated employees of Graco and participating Employers.
For Participants whose entire benefit under the Plan is a Grandfathered Benefit
(a “Grandfathered Participant”), the following rules apply: (i) the
Grandfathered Participant’s time and form of payment (and any rights to change
the same) shall remain as provided under the prior plan statement and shall not
be affected by this restatement, (ii) the Grandfathered Participant shall not be
eligible for any increase in amount of benefit or additional options provided
for under this Plan Statement, and (iii) no amendment that is a material
modification of the prior plan statement’s terms shall apply to the
Grandfathered Participant’s benefit. The provisions of this Plan Statement that
do not affect the time and form of payment, the amount of payment, and payment
options (such as the claim and review procedure under Section 11) shall apply to
the Grandfathered Participant and the Grandfathered Benefit (unless guidance
from the Internal Revenue Service indicates that application of such sections,
such as Section 9 (amendment), Section 11 (claim and review procedures), Section
12 (administration), Section 13 (miscellaneous), or other administrative
provisions in this Plan Statement are a material modification, in which case the
particular provision that is a material modification shall not apply). The
“Grandfathered Benefit” is a Participant’s benefit under the Plan which was
earned and Vested as of December 31, 2004 (if any), and the adjustments of that
benefit as permitted under section 409A of the Code. A Participant’s
Grandfathered Benefit is the amount provided under section 1.409A-6(a)(3) of the
Treasury Regulations, which is the present value of the amount to which the
Participant would have been entitled under the plan if the service provider
voluntarily terminated services without cause on December 31, 2004, and received
a payment of the benefits available from the Plan on the earliest possible date
allowed under the Plan to receive a payment of benefits following the
termination of services, and received the benefits in the form with the maximum
value.

2.           CHIEF ADMINISTRATIVE OFFICER.   Effective January 1, 2009, Section
1.2.1 is deleted (with subsequent sections and cross references renumbered as
appropriate) and the term “Chief Administrative Officer” in the document shall
be replaced by the term “Vice President of Human Resources” (which is being
added as a new definition).

3.           DISABILITY.   Effective for determinations of disability on and
after January 1, 2009, Section 1.2.3 of the Plan Statement (prior to this
amendment Section 1.2.4) shall be amended to reads as follows:

1.2.3.     Disability or Disabled. — a Participant will be considered disabled
if the Participant (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Participant’s employer.

4.            SPECIFIED EMPLOYEE.   Effective for determinations of who is a
specified employee on and after January 1, 2009, a new Section 1.2.12 shall be
added to the Plan Statement that reads as follows:

1.2.12.    Specified Employee — a Participant who is a specified employee for
purposes of section 409A of the Code.

5.           VICE PRESIDENT OF HUMAN RESOURCES.   Effective January 1, 2009, a
new Section 1.2.13 shall be added to the Plan Statement that reads as follows:

1.2.13.  Vice President of Human Resources. — the Vice President of Human
Resources or, if such position does not exist, the senior officer responsible
for the human resources function.

6.           DELAY IN DISTRIBUTION TO SPECIFIED EMPLOYEES.   Effective for
distributions made on and after January 1, 2009, Section 7.1.1(b) of the Plan
Statement is amended to read as follows:

 

(b)

Delay for Specified Employees. If a Participant is a Specified Employee as of
the date of distribution, distribution shall commence the later of (i) the date
distribution is to be made, or (ii) the first day of the month following the
date that is six (6) months after the date of the Participant’s Separation from
Service (or, if earlier, the date of the Participant’s death). Distributions
that would have been made during the six (6)–month delay period shall all be
paid to the Participant on the first day of the month following the date that is
six (6) months after the date of the Participant’s Separation from Service
(along with the regular payment that is to be paid on that date).

7.           ALTERNATE FORMS OF DISTRIBUTION.   Effective for distributions made
on and after January 1, 2009, Section 7.1.2(c) of the Plan Statement is amended
to add two additional sentences at the end (after the sentence that begins, “The
actuarial determination...”) that read as follows:  The survivor forms of
annuities are available only if the Participant is married at the time benefits
commence and the survivor named is the Participant’s spouse as of the date
benefits commence. If the Participant’s Beneficiary is an individual other then
the Participant’s spouse, the Participant’s beneficiary designation is effective
only if the Participant elects to receive a term certain annuity or a single
lump sum payment.

8.           SMALL AMOUNT DISTRIBUTION.   Effective for distributions made on
and after January 1, 2009, Section 7.1.2(d) of the Plan Statement is amended to
read as follows:

 

(d)

Small Amount Lump Sum Distribution.   If the value of a Participant’s benefit
under the Plan as of the date benefit is to commence is equal to or less than
the limit under section 402(g)(1)(B) of the Code (as adjusted for the applicable
year), the benefit shall be paid in a single lump sum payment.

9.           DEATH PRIOR TO FULL DISTRIBUTION.   Effective for distributions
made on and after January 1, 2009, a new Section 7.1.4 is added to the Plan
Statement that reads as follows:

7.1.4.           Death Prior to Full Distribution.   If the Participant dies
before distribution of the Participant’s benefit has been commenced or
completed, the remainder of the undistributed benefit shall be distributed in
the form provided for before the Participant’s death. The Beneficiary shall not
have the right to elect to change the time or form of distribution.

10.         GENERAL DISTRIBUTION RULES - BENEFICIARIES.   Effective January 1,
2009, Sections 7.2, 7.2.1, and 7.2.2 are re-numbered as Sections 7.3, 7.31, and
7.3.2 respectively, and Section 7.2 of the Plan Statement is amended to read as
follows:

7.2.

Designation of Beneficiaries

7.2.1.           Right to Designate.   Each Participant may designate, upon
forms to be furnished by and filed in accordance with procedures established by
the Committee, one or more primary Beneficiaries or alternative Beneficiaries to
receive all or a specified part of the Participant’s Account in the event of the
Participant’s death. The Participant may change or revoke any such designation
from time to time without notice to or consent from any Beneficiary or spouse.
No such designation, change or revocation shall be effective unless signed by
the Participant and received by the Committee during the Participant’s lifetime.
The Committee may establish rules for the use of electronic signatures. Until
such rules are established, electronic signatures shall not be effective.
Notwithstanding any other provision of this Plan Statement or any election or
designation made under the Plan, any individual who feloniously and
intentionally kills a Participant or Beneficiary shall be deemed for all
purposes of the Plan and all elections and designations made under the Plan to
have died before such Participant or Beneficiary. With respect to the survivor
forms of annuities, the only Beneficiary allowed is a Participant’s spouse as of
the date payment commences.

7.2.2.           Failure of Designation.   If a Participant: (i) fails to
designate a Beneficiary, (ii) designates a Beneficiary and thereafter revokes
such designation without naming another Beneficiary, or (iii) designates one or
more Beneficiaries and all such Beneficiaries so designated fail to survive the
Participant, such Participant’s Account, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of the Participant’s surviving
issue) in equal shares if there is more than one member in such class surviving
the Participant:

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Participant’s surviving parents

Participant’s surviving brothers and sisters

Representative of Participant’s estate.

11.         NON-DUPLICATION OF BENEFITS.   Effective January 1, 2009, Section
7.2.3 is re-numbered as Section 7.4.

12.         CLAIM AND REVIEW PROCEDURES.   Effective for distributions made on
and after January 1, 2009, Section 11.2 of the Plan Statement is amended to be
read as follows:

11.2.      Claim and Review Procedures.. Until modified by the Committee, the
claim and review procedures set forth in Section 10.2 of the Graco Employee
Retirement Plan shall be the mandatory claims and review procedure for the
resolution of disputes and disposition of claims filed under the Plan to be
reviewed by the Vice President of Human Resources and the Committee.

13.         CHOICE OF LAW.   Effective for claims filed on and after January 1,
2009, Section 13.3 of the Plan Statement shall be amended to read as follows:

13.3.      Choice of Law.   Except to the extent that federal law is
controlling, the Plan shall be construed and enforced in accordance with the
laws of the State of Minnesota (except that the state law will be applied
without regard to any choice of law provisions).

14.         CHOICE OF VENUE.   Effective for claims filed on and after January
1, 2009, a new Section 13.4 shall be added to the Plan Statement that reads as
follows:

13.4.      Choice of Venue.   Any claim or action brought with respect to this
Plan shall be brought in the Federal courts of the State of Minnesota.

15.         PLAN STATEMENT CONTROLS.   Effective for claims filed on and after
January 1, 2009, a new Section 13.5 shall be added to the Plan Statement that
reads as follows:

13.5.      Plan Statement Controls.   If there is a discrepancy between this
Plan Statement and other documents prepared with respect to the Plan, including
any plan overview or summary, the terms of this Plan Statement shall control and
govern over the other document.

16.         SAVINGS CLAUSE.   Save and except as hereinabove expressly amended,
the Plan Statement shall continue in full force and effect.

 

 